
	

113 HR 2981 IH: Technology and Research Accelerating National Security and Future Economic Resiliency Act of 2013
U.S. House of Representatives
2013-08-02
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		1st Session
		H. R. 2981
		IN THE HOUSE OF REPRESENTATIVES
		
			August 2, 2013
			Mr. Collins of New
			 York (for himself, Mr.
			 Kilmer, Mr. Smith of
			 Texas, Ms. Eddie Bernice Johnson of
			 Texas, Mr. Bucshon, and
			 Mr. Lipinski) introduced the following
			 bill; which was referred to the Committee
			 on Small Business, and in addition to the Committee on
			 Science, Space, and
			 Technology, for a period to be subsequently determined by the
			 Speaker, in each case for consideration of such provisions as fall within the
			 jurisdiction of the committee concerned
		
		A BILL
		To support innovative approaches to technology transfer,
		  and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Technology and Research Accelerating
			 National Security and Future Economic Resiliency Act of
			 2013 or the TRANSFER Act of 2013.
		2.Innovative
			 approaches to technology transferSection 9(jj) of the Small Business Act (15
			 U.S.C. 638(jj)) is amended to read as follows:
			
				(jj)Innovative
				approaches to technology transfer
					(1)Grant
				program
						(A)In
				generalEach Federal agency required by subsection (n) to
				establish an STTR program shall carry out a grant program to support innovative
				approaches to technology transfer at institutions of higher education (as
				defined in section 101(a) of the Higher Education Act of 1965 (20 U.S.C.
				1001(a)), nonprofit research institutions and Federal laboratories in order to
				accelerate the commercialization of federally funded research and technology by
				small business concerns, including new businesses.
						(B)Awarding of
				grants and awards
							(i)In
				generalEach Federal agency required by subparagraph (A) to
				participate in this program, shall award, through a competitive, merit-based
				process, grants, in the amounts listed in subparagraph (C) to institutions of
				higher education, technology transfer organizations that facilitate the
				commercialization of technologies developed by one or more such institutions of
				higher education, Federal laboratories, other public and private nonprofit
				entities, and consortia thereof, for initiatives that help identify
				high-quality, commercially viable federally funded research and technologies
				and to facilitate and accelerate their transfer into the marketplace.
							(ii)Use of
				FundsActivities supported by grants under this subsection may
				include—
								(I)providing
				early-stage proof of concept funding for translational research;
								(II)identifying
				research and technologies at recipient institutions that have the potential for
				accelerated commercialization;
								(III)technology
				maturation funding to support activities such as prototype construction,
				experiment analysis, product comparison, and collecting performance
				data;
								(IV)technical
				validations, market research, clarifying intellectual property rights position
				and strategy, and investigating commercial and business opportunities;
				and
								(V)programs to
				provide advice, mentoring, entrepreneurial education, project management, and
				technology and business development expertise to innovators and recipients of
				technology transfer licenses to maximize commercialization potential.
								(iii)Selection
				process and applicationsQualifying institutions seeking a grant
				under this subsection shall submit an application to a Federal agency required
				by subparagraph (A) to participate in this program at such time, in such
				manner, and containing such information as the agency may require. The
				application shall include, at a minimum—
								(I)a description of
				innovative approaches to technology transfer, technology development, and
				commercial readiness that have the potential to increase or accelerate
				technology transfer outcomes and can be adopted by other qualifying
				institutions, or a demonstration of proven technology transfer and
				commercialization strategies, or a plan to implement proven technology transfer
				and commercialization strategies, that can achieve greater commercialization of
				federally funded research and technologies with program funding;
								(II)a description of
				how the qualifying institution will contribute to local and regional economic
				development efforts; and
								(III)a plan for
				sustainability beyond the duration of the funding award.
								(iv)Program
				oversight boards
								(I)In
				generalSuccessful proposals shall include a plan to assemble a
				Program Oversight Board, the members of which shall have technical, scientific,
				or business expertise and shall be drawn from industry, start-up companies,
				venture capital, technical enterprises, financial institutions, and business
				development organizations.
								(II)Program
				Oversight Boards responsibilitiesProgram Oversight Boards
				shall—
									(aa)establish award
				programs for individual projects;
									(bb)provide rigorous
				evaluation of project applications;
									(cc)determine which
				projects should receive awards, in accordance with guidelines established under
				subparagraph (C)(ii);
									(dd)establish
				milestones and associated award amounts for projects that reach
				milestones;
									(ee)determine whether
				awarded projects are reaching milestones; and
									(ff)develop a process
				to reallocate outstanding award amounts from projects that are not reaching
				milestones to other projects with more potential.
									(C)Grant and award
				amounts
							(i)Grant
				amountsEach Federal agency required by subparagraph (A) to carry
				out a grant program may make grants to a qualifying institution for up to
				$1,000,000 per year for up to 3 years.
							(ii)Award
				amountsEach qualifying
				institution that receives a grant under subparagraph (B) shall provide awards
				for individual projects of not more than $150,000, to be provided in phased
				amounts, based on reaching the milestones established by the qualifying
				institution’s Program Oversight Board.
							(D)Authorized
				expenditures for Innovative Approaches to Technology Transfer Grant
				Program
							(i)PercentageThe
				percentage of the extramural budget each Federal agency required by subsection
				(n) to establish an STTR program shall expend on the Innovative Approaches to
				Technology Transfer Grant Program shall be—
								(I)0.05 percent for
				each of fiscal years 2014 and 2015; and
								(II)0.1 percent for
				each of fiscal years 2016 and 2017.
								(ii)Treatment of
				expendituresAny portion of the extramural budget expended by a
				Federal agency on the Innovative Approaches to Technology Transfer Grant
				Program shall apply towards the agency’s expenditure requirements under
				subsection (n).
							(2)Program
				evaluation and data collection and dissemination
						(A)Evaluation plan
				and data collectionEach Federal agency required by paragraph
				(1)(A) to establish an Innovative Approaches to Technology Transfer Grant
				Program shall develop a program evaluation plan and collect annually such
				information from grantees as is necessary to assess the Program. Program
				evaluation plans shall require the collection of data aimed at identifying
				outcomes resulting from the transfer of technology with assistance from the
				Innovative Approaches to Technology Transfer Grant Program, such as—
							(i)specific follow-on
				funding identified or obtained, including follow-on funding sources, such as
				Federal sources or private sources;
							(ii)number of
				projects which result in a license to a start-up company or an established
				company with sufficient resources for effective commercialization within 5
				years of receiving an award under paragraph (1);
							(iii)invention
				disclosures and patents;
							(iv)number of
				projects supported by qualifying institutions receiving a grant under paragraph
				(1) that secure Phase I or Phase II SBIR or STTR awards;
							(v)available
				information on revenue, sales or other measures of products that have been
				commercialized as a result of projects awarded under paragraph (1);
							(vi)number and location of jobs created
				resulting from projects awarded under paragraph (1); and
							(vii)other data as deemed appropriate by a
				Federal agency required by this subparagraph to develop a program evaluation
				plan.
							(B)Evaluative
				report to congressThe head of each Federal agency that
				participates in the Innovative Approaches to Technology Transfer Grant Program
				shall submit to the Committee on Science, Space, and Technology and the
				Committee on Small Business of the House of Representatives and the Committee
				on Small Business and Entrepreneurship of the Senate an evaluative report
				regarding the activities of the program. The report shall include—
							(i)a
				detailed description of the implementation of the program;
							(ii)a
				detailed description of the grantee selection process;
							(iii)an accounting of
				the funds used in the program; and
							(iv)a
				summary of the data collected under subparagraph (A).
							(C)Data
				disseminationFor the purposes of program transparency and
				dissemination of best practices, the Administrator shall include on the public
				database under subsection (k)(1) information on the Innovative Approaches to
				Technology Transfer Grant Program, including—
							(i)the program
				evaluation plan required under subparagraph (A);
							(ii)a
				list of recipients of awards under paragraph (1); and
							(iii)information on
				the use of grants under paragraph (1) by recipient
				institutions.
							.
		
